DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 12 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2020 and August 24, 2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5 and 8 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depondt (10 2015 226 527 A1) as cited by Applicant.
Regarding Independent Claim 1, Depondt teaches a wiper device (Fig. 1), comprising a wiper arm adapter (wiper arm adapter, 18), a wiper blade adapter (wiper blade adapter, 12) including a wiper blade channel element (recess, 28 with washer fluid channel connecting unit, 50), wherein the wiper arm adapter (18)  is configured for coupling to the wiper blade adapter (12) in a main extension direction (26; 
Regarding Claim 2, Depondt teaches the wiper device (Fig. 1) characterized in that the wiper blade channel element (50) has a main extension (length of element 50 as shown in Fig. 9) which is oriented at least substantially parallel to the main extension direction (26; Fig. 9) of the wiper blade adapter (12).  
Regarding Claim 3, Depondt teaches the wiper device (Fig. 1) characterized in that the wiper blade channel element (50) is at least partially integrally formed on a base body (first wiper blade element, 14) of the wiper blade adapter (12).  
Regarding Claim 4, Depondt teaches the wiper device (Fig. 1) characterized in that the wiper blade channel element (50) is at least partially configured as a cylindrical cutout (46) and is configured to guide the wiper arm channel element (48) for coupling in the main extension direction (26) of the wiper blade adapter (12; Fig. 11).  
Regarding Claim 5, Depondt teaches the wiper device (Fig. 1) characterized in that the wiper blade adapter (12) has at least one spray nozzle element (nozzle elements, 32) which is configured at least partially integrally (Fig. 9) with the wiper blade channel element (50).  
 Regarding Claim 8, Depondt teaches the wiper device (Fig. 1) characterized in that the wiper arm channel element (48) has at least one spray nozzle element (32) which in a mounted state is arranged outside the wiper blade channel element (50; Fig. 9).  
Regarding Claim 9, Depondt teaches the wiper device (Fig. 1) characterized in that the wiper blade adapter (12) has at least one guide element which (40), when coupled to the wiper arm adapter (18), is configured at least partially to guide the wiper arm adapter (18; Fig. 8).  
Regarding Claim 10, Depondt teaches a system (Fig. 1) having a wiper blade (blade component, 36), having a wiper arm (wiper arm of wiper adapter, 18) and having a wiper device as claimed in claim 1.  
Regarding Claim 11, Depondt teaches a method for mounting a wiper device (Fig. 1), as claimed in claim 1, in which a wiper arm adapter (18) is coupled to a wiper blade adapter (12) in the main extension direction (26; Fig. 9) of the wiper blade adapter (12), characterized in that in at least one method step a wiper arm channel element (48) of a spray unit (30) in the main extension direction (26; Fig. 9) of the wiper blade adapter (12) is coupled to a wiper blade channel element (50) of the wiper blade adapter (12; Paragraphs [0055], [0057] and [0058]).  
Regarding Claim 12, Depondt teaches the method characterized in that in the method step the wiper arm channel element (48) is automatically coupled to the wiper blade channel element (50) when the wiper arm adapter (18) is coupled to the wiper blade adapter (12; Paragraph [0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Depondt (10 2015 226 527 A1) as cited by Applicant in view of Grasso et al. (U. S. Patent Publication 2014/0196240 A1).
Regarding Claim 6, Depondt teaches all of the elements of claim 1 as discussed above.  

Grasso, however, teaches the wiper device (Fig. 3) characterized in that the wiper arm channel element (30) has a sealing projection (O-ring seals; Fig. 3; Paragraph [0058]) which is configured to be at least partially wedged into a wall of the wiper blade channel element (internal distribution ducts; Paragraph [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Depondt to further include a sealing projection. As taught by Grasso, to provide a device that allows for a push fit seal, thus avoiding any leakage of fluid and damage to the device.
Regarding Claim 7, Depondt, as modified, teaches all of the elements of claim 6 as discussed above. 
Depondt does not teach the wiper device characterized in that the sealing projection has at least partially a conical shape.  
Grasso, however, teaches the wiper device (Fig. 3) characterized in that the sealing projection (O-ring Fig. 3) has a shape (Fig. 3), however, Grasso fails to explicitly teach at least a partially conical shape, however, it would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sealing projection with at least a partially conical shape, since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U. S. Patent No. 9,566,950 B2 to Izabel et al.  teaches a wiper device comprising a wiper arm adapter a wiper blade adapter including a wiper blade channel element, wherein the wiper arm adapter is configured for coupling to the wiper blade adapter in a main extension direction of the wiper blade adapter, and a wiper arm channel element of a spray unit, wherein the wiper arm channel element is configured for coupling to the wiper blade channel element of the wiper blade adapter in the main extension direction of the wiper blade adapter.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723